

117 S1062 IS: Keep China Out of Solar Energy Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1062IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Scott of Florida (for himself, Mr. Rubio, Mrs. Blackburn, Mr. Kennedy, Mr. Cotton, Mrs. Capito, Mr. Hawley, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the procurement of solar panels manufactured or assembled in the People's Republic of China.1.Short titleThis Act may be cited as the Keep China Out of Solar Energy Act of 2021.2.Prohibition on procurement of solar panels from covered foreign entities(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services, shall develop standards and guidelines for executive agencies to—(1)prohibit Federal funds from being awarded by contract, subcontract, grant, or subgrant for the procurement of solar panels that are manufactured or assembled by a covered entity; and(2)prohibit the use of government-issued purchase cards to purchase solar panels that are manufactured or assembled by a covered entity.(b)Amendment of Federal Acquisition RegulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to implement the prohibition established pursuant to subsection (a)(1) with respect to Federal contracts and subcontracts.3.Exemption waiver(a)In generalThe head of an executive agency may obtain a waiver from the prohibition implemented pursuant to section 2 if the agency head certifies to the Secretary of State and the Secretary of Homeland Security that the covered entity is the only viable source for the solar panels and the Secretary of State and the Secretary of Homeland Security jointly approve the waiver request.(b)Notification requirements(1)In generalThe head of an agency requesting a waiver under this section shall notify the Director of the Office of Management and Budget of the request. The Director of the Office of Management and Budget shall submit to the appropriate congressional committees a quarterly report listing requests listing under subsection (a), including whether each such request was approved or rejected.(2)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Oversight and Reform of the House of Representatives.4.Comptroller General reportNot later than 275 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the amount of solar panels procured by Federal departments and agencies from covered entities. 5.Study(a)Independent studyNot later than one year after the date of the enactment of this Act, the Director of the Office of Management and Budget shall seek to enter into a contract with a federally funded research and development center under which the center will conduct a study of—(1)the current and future domestic market of solar panel production;(2)the ability of the solar panel domestic market to keep pace with technological advancements across the industry; and(3)the current global supply chain and workforce involved with solar panel production.(b)Submission to CongressNot later than 30 days after the date on which the Director of the Office of Management and Budget receives the study under subsection (b), the Director shall submit the study to—(1)the Committee on Homeland Security and Governmental Affairs and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Energy and Commerce of the House of Representatives.6.DefinitionsIn this Act:(1)Covered entityThe term covered entity means any entity domiciled in the People’s Republic of China or subject to influence or control by the Government of the People Republic of China or the Communist Party of the People’s Republic of China, as determined by the Secretary of Homeland Security.(2)Executive agency The term executive agency has the meaning given the term in section 133 of title 41, United States Code.(3)Solar panelThe term solar panel means crystalline silicon photovoltaic (PV) cells and modules. 